Citation Nr: 0740303	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for dental trauma for VA 
compensation purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision. 

The veteran filed a statement in March 2005 indicating that 
at the very least he wanted to be service-connected, "if 
just solely for the purpose of determination of dental 
examinations and outpatient dental treatment."  Service-
connection for a dental disorder is compensable under certain 
circumstances, but also raises a claim for service connection 
for outpatient dental treatment purposes.  Mays v. Brown, 5 
Vet. App. 302 (1993).  The RO never adjudicated this aspect 
of the veteran's claim.

The Board further notes the veteran's March 2005 statement 
also indicated he wished to file a claim for an increased 
rating for his left varicocele due to a worsened condition. 

The aforementioned issues have never been considered by the 
RO and are, therefore, REFFERRED to the RO for proper 
adjudication.


FINDING OF FACT

Dental conditions, to include bridge work and crowns, were 
not due to or aggravated by in-service dental trauma.


CONCLUSION OF LAW

Service connection for a dental condition, to include bridge 
work and crowns, for VA compensation purposes, is not 
warranted.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.381 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in June 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.

Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Generally, service connection requires: 
(1) existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a nexus between the 
current disability and any injury or disease incurred 
therein.  See, e.g., Pond v. West, 12 Vet. App. 341 (1999).  
Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports." 38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The veteran alleges that he was punched in the face by 
another sailor while in the military causing his bridge to 
break.  The bridge, as well as some crowns, was fixed while 
in the military but the veteran never reported the alleged 
incident because he did not want his fellow serviceman to 
suffer repercussions.  In the alternative, the veteran 
alleges the in-service punch in the face aggravated his pre-
existing dental conditions. 

The veteran's service medical records are silent as to any 
facial trauma, to include a blow to the face.  His July 1969 
enlistment examination confirms that he entered service with 
dental work done on his two front teeth.  Specifically, the 
examination indicates his front teeth were lost and replaced 
in 1965, prior to active duty.  The veteran's in-service 
dental work, done in 1970, was on his front teeth.
The dental records do confirm that he underwent bridge work 
and crown placements during his military service.  

Service connection for compensation purposes is not available 
for a dental condition other than one resulting from dental 
trauma.  VA's General Counsel held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  See VAOPGCPREC 5-97.

That is, dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 38 
U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions 
including replaceable missing teeth will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17.  38 
C.F.R. § 3.381(a).  As noted in the Introduction, the matter 
of eligibility for VA dental treatment has been referred to 
the RO for appropriate consideration and is not the subject 
of the Board's review.  Rather, the Board will address 
whether the veteran is entitled to service connection for VA 
compensation purposes.

Each defective or missing tooth and each disease of the teeth 
and periodontal tissues will be considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable to 
determine whether the condition is due to combat or in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).

As mentioned above, there is no evidence in the service 
medical records that the veteran experienced any dental 
trauma.  The service medical records document various dental 
treatments, but, as noted above, this does not constitute 
dental trauma.  Indeed, the enlistment examination indicates 
the veteran likely suffered dental trauma prior to entering 
the military.  There is no evidence that there was any 
subsequent dental trauma during service which caused a dental 
disability or which aggravated his pre-existing dental 
condition.

Although the veteran believes that his current dental 
conditions constitute disability for compensation purposes 
and were caused by an in-service punch in the face, he is a 
layman and has no competence to offer a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no competent medical evidence linking any 
current dental condition to trauma in military service.  The 
Board finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for dental trauma for VA 
compensation purposes is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


